Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
At the conclusion of a tier III disciplinary hearing, petitioner was found guilty of smuggling. That determination was affirmed *1206on administrative appeal, prompting petitioner to commence this CPLR article 78 proceeding. The Attorney General has advised this Court that, during the pendency of this proceeding, the determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has been afforded all of the relief to which he is entitled, the matter is now dismissed as moot (see Matter of Lewis v Goord, 37 AD3d 917, 917 [2007]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.